 



Exhibit 10.1
CHECKFREE CORPORATION
INDIVIDUAL SEPARATION AGREEMENT AND GENERAL RELEASE
     THIS AGREEMENT AND GENERAL RELEASE (also referred to herein as “Agreement”)
is made and entered into by and between Randall A. McCoy for himself or herself,
his or her dependents, heirs, executors, administrators, successors and assigns
(hereinafter collectively referred to as “Employee”) and CHECKFREE CORPORATION,
CHECKFREE SERVICES CORPORATION, their subsidiaries, parents, affiliates, and
related entities, and their agents, employees, representatives, attorneys,
officers, directors, owners, insurers, successors, assigns, and employee benefit
plans (hereinafter collectively referred to as “Employer”).
W I T N E S S E T H
     Employee and Employer are terminating their employment relationship and
desire to settle fully and finally all differences between them which may arise
out of or relate to Employee’s employment with Employer and all other claims
Employee has through the date of this Agreement.
     NOW THEREFORE, in consideration of the promises and releases herein
contained, it is agreed as follows:
1.   In consideration of the promises undertaken and the releases given herein
by Employee, Employer agrees that, upon the execution of this Agreement,
Employer will pay to Employee the amounts (“Severance Payments”) outlined in
Stephen Olsen’s letter dated August 14, 2007 (“Olsen Letter”) in the manner
outlined in the Olsen Letter. The Severance Payments will be paid at the same
annual level of salary as in effect as of the date of Employee’s receipt of this
Agreement and will be made less withholding for taxes and other appropriate
items. Employee understands that the Severance Pay is being offered as
additional consideration for signing this Agreement and that this is a benefit
to which Employee would not have been entitled had Employee not signed this
Agreement. Employee expressly acknowledges that the Severance Payments are made
in lieu of any payments specified in that certain Retention Agreement between
CheckFree Corporation and Randy A. McCoy dated July 27, 2007, as amended
August 2, 2007 (the “Retention Agreement”). Employee expressly acknowledges that
the Company does not owe Employee any additional amounts for wages, back pay,
severance pay, severance plan benefits, bonuses, accrued vacation, benefits,
insurance, sick leave, other leave, or any other reason, including but not
limited to any payments under the Retention Agreement.
2.   In consideration for the promises made hereunder, Employee hereby fully,
finally, and forever releases, remises, waives, and discharges Employer of and
from all claims, demands, actions, causes of actions, suits, damages, losses and
expenses, of any and every nature whatsoever, as a result of any actions or
omissions occurring through the effective date of this Agreement. Specifically
included in this release, remise, waiver and discharge are, among other things,
any and all claims for employment discrimination, harassment, and retaliation,
any claims for alleged underpayment of wages and employment benefits incurred
during or as a result of the employment relationship between Employee and
Employer, and including, specifically, any claims arising from that employment
relationship or otherwise under the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act of
 
 
 
CheckFree Services Corporation
Individual Separation Agreement and General Release
CONFIDENTIAL
Page 1 of 7

 



--------------------------------------------------------------------------------



 



1964, the Americans With Disabilities Act, the Employee Retirement Income
Security Act of 1974, the Fair Labor Standards Act, the Equal Pay Act, and 42
U.S.C. § 1981, or any other federal, state or local statute, rule or regulation
relating to employment rights, as well as any claims for alleged wrongful
discharge, negligence, intentional infliction of emotional distress, breach of
contract, fraud, or any other alleged unlawful behavior, conduct, or omissions,
the existence of which is denied by Employer. Additionally, Employee agrees to
release, remise, waive and discharge Employer of and from any and all of the
aforementioned claims upon which Employee may have a right to recover in any
lawsuit brought by any other person on Employee’s behalf or which includes
Employee in any class. Specifically excluded from this release, remise, waiver
and discharge are any claims to enforce Employee’s rights pursuant to this
Agreement and the severance payments, benefits and indemnity agreements and
obligations referenced therein.
3.   Employee also agrees not to institute a lawsuit against Employer in regard
to any claims, demands, causes of action, suits, damages, losses and expenses,
arising from acts or omissions made by or before the date of execution of this
Agreement, and Employee will ask no other person or entity to initiate such a
lawsuit on his or her behalf. Further, Employee agrees that if he or she has
already instituted a suit or an administrative complaint or charge in regard to
any such claims, he or she will immediately withdraw or dismiss such suit,
complaint or charge. Nothing in the above release, remise, or waiver and
discharge, however, is intended to waive any of the Employee’s entitlement to
any already-vested benefits under any applicable pension plan.
4.   Employee affirms his or her obligations under the Confidentiality and
Noncompetition Agreement, or other applicable agreement which is attached hereto
as Attachment A, to keep all proprietary information of Employer confidential,
to refrain from solicitation of Employer’s employees, and to refrain from
competing with Employer in the manner and for the period as provided thereunder.
Employee further states in accordance with Employee’s existing and continuing
obligations to Employer that Employee has returned or will immediately return to
Employer, on or before Employee’s termination date, all property of Employer,
including, but not limited to, files, records, computer access codes, and
computer programs, instruction manuals, business plans, and other property,
including, computers, computer equipment and peripherals, pagers, cell phones
and security access badges which Employee obtained, retained, prepared or helped
to prepare in connection with Employee’s employment with Employer. If Employee
does not return such property, Employer shall be entitled to offset its value
against any payments due Employee hereunder.
5.   Employee affirms his or her obligations under the Associate PC Purchase
Loan Agreement (PC Loan) to repay Employer, if applicable, and hereby authorizes
Employer to deduct the amount outstanding under the PC Loan from amounts due to
him or her hereunder.
6.   The parties agree that following the termination of Employee’s employment
with Employer they will refrain from making negative comments about, or
otherwise disparaging, the other, specifically, the Employee agrees not to make
negative comments about or disparage any of the Employer’s products or services
to the general public, clients or potential clients and/or employees of
Employer.
 
 
 
CheckFree Services Corporation
Individual Separation Agreement and General Release
CONFIDENTIAL
Page 2 of 7

 



--------------------------------------------------------------------------------



 



7.   This Agreement shall not be construed as an admission by Employer of any
liability, or any acts of wrongdoing, or the violation of any federal, state or
local law, ordinance or regulation, nor shall it be considered as evidence of
any such alleged liability, wrongdoing, or violation of any federal, state or
local law, ordinance or regulation.
8.   Except as set forth herein, Employer and Employee agree, as a matter of
current and specific intent, that this Agreement terminates all aspects of the
relationship between them for all time, including, without limitation, the
rights and obligations described in the Retention Agreement, except as
specifically referenced in this Agreement and as follows: Employee may seek
further employment with Employer, but Employee acknowledges that Employer has no
legal or equitable obligation whatsoever to hire Employee for reinstatement,
employment, re-employment, consulting or other similar status. Further, if
Employee is hired, reinstated or offered consulting, Employer shall have, after
the Employee’s new start date, no further obligation to pay the Employee any
remaining amount of the Severance Payment. If the Employee is offered further
employment, after the Employee’s new start date Employee recognizes that his or
her relationship with the Employer shall be an ‘at will’ relationship and,
further, the Employer is not restricted from terminating Employee’s employment
for cause.
9.   The nature and terms of this Agreement are strictly confidential and shall
not be disclosed by Employee at any time to any person other than his or her
lawyer and accountants without the prior written consent of Employer, except as
necessary in any legal proceedings brought to enforce the provisions and terms
of this Agreement, to prepare and file income tax returns, or pursuant to court
order after a notice to Employer. If either Employer or Employee are asked about
the termination of the relationship by parties outside Employer’s group of
employees and agents who have a legitimate business reason to know of the terms
hereof, they will respond only to confirm the Employee’s dates of employment and
the Employee’s position title.
10.   This Agreement shall be interpreted, enforced, and governed under the laws
of the State of Georgia. Its provisions are severable, and if any part of the
Agreement is found to be unenforceable, the remainder of the Agreement will
continue to be valid and effective.
11.   Employee affirms that the only consideration received by Employee for
entering into this Agreement is as stated herein and in the Olsen Letter, and
that no other promise, representation or agreement of any kind whatsoever has
been made to, or relied upon by, Employee in connection with Employee’s
execution of this Agreement. Employee further acknowledges that he or she has
read the entire Agreement and fully understands the meaning and intent of the
Agreement, including, but not limited to, its final and binding effect in
relation to the general release of all claims.
12.   Employee further acknowledges that he or she has been advised by Employer
to consult with an attorney in connection with this Agreement. Employee further
acknowledges that he or she was given at least forty-five (45) days from the
time he or she first received this Agreement within which to consider whether to
sign it. Additionally, Employee acknowledges that he or she will have seven
(7) days from the date of the execution of this Agreement by Employee within
which to change his or her mind and revoke the Agreement, upon which event the
payments and other obligations of Employer will cease. Employee acknowledges and
agrees that any revocation of this Agreement must be made in writing and
delivered within the seven-day revocation period to:
 
 
 
CheckFree Services Corporation
Individual Separation Agreement and General Release
CONFIDENTIAL
Page 3 of 7

 



--------------------------------------------------------------------------------



 



Deborah N. Gable
Vice President, Human Resources
CheckFree Corporation
4411 East Jones Bridge Road
Norcross, Georgia 30092
Employee further acknowledges that the effective date of this Agreement will be
the eighth (8th) day after it has been executed by Employee.
13.   Unless as limited or prohibited by applicable law, if Employee breaches
this Agreement by suing Employer on any claim released hereunder, Employee will
pay all costs and expenses of defending against the suit incurred by Employer,
including attorneys’ fees.
14.   If the Employee is being paid Severance Payments for twenty-six (26) weeks
or more, the parties agree that the Severance Payments will cease immediately
upon the Employee’s commencing any new full-time permanent employment. Employee
agrees that he or she will promptly notify Employer of the start date of his or
her new employment.
15.   If the Employee continues participation in CheckFree’s medical and/or
dental programs during the severance period, the parties agree that upon the
Employee’s eligibility for other medical and/or dental coverage, the coverage
with CheckFree will cease immediately upon the Employee’s effective date of the
new medical and/or dental coverage. Employee agrees that he or she will promptly
notify Employer of the start date of his or her new medical and/or dental
coverage.
16.   Employee agrees to fully cooperate with Employer in any and all
investigations, inquiries or litigation whether in any judicial, administrative,
or public, quasi-public or private forum, in which Employer is involved, whether
or not Employee is a defendant in such investigations, inquiries, proceedings or
litigation. Employee shall provide such truthful testimony, background
information, and other support and cooperation as Employer may reasonably
request and Employer shall reimburse Employee for his actual, reasonable costs
incurred, provided that such costs have been preapproved by Employer.
17.   The parties hereby warrant and represent that they have not made any false
statements or misrepresentations in connection with this Agreement. Employee
further warrants and represents that he or she has not assigned or transferred
to any person or entity not a party to this Agreement any claim or right
released hereunder, and Employee shall defend, indemnify, and hold harmless
Employer from and against any claim (including the payment of attorneys’ fees
and costs actually incurred whether or not litigation has commenced) based on or
in connection with or arising out of any such assignment or transfer made by the
Employee.
18.   The terms of this Agreement shall not be amended or changed except in
writing and signed by Employee and a duly-authorized agent of Employer.
19.   Employee warrants, represents, and acknowledges that this Agreement is
entered into by Employee knowingly and voluntarily as an act of Employee’s own
free will; that Employee is of sound mind; that Employee has been given time to
consult with a lawyer before signing; that Employee is laboring under no
physical,
 
 
 
CheckFree Services Corporation
Individual Separation Agreement and General Release
CONFIDENTIAL
Page 4 of 7

 



--------------------------------------------------------------------------------



 



psychological, or mental infirmity which would affect his or her capacity either
to understand the terms of this Agreement or to freely enter into and be bound
by the provisions of this Agreement.
 
[INTENTIONALLY LEFT BLANK]
 
 
 
 
CheckFree Services Corporation
Individual Separation Agreement and General Release
CONFIDENTIAL
Page 5 of 7

 



--------------------------------------------------------------------------------



 



     RECEIPT: I acknowledge receipt of a copy of this Agreement this 14th day of
August, 2007.

     
 
   

 
   
 
  Signature for Purposes of Receipt Only

     BY SIGNING THIS AGREEMENT IN THE SPACE PROVIDED BELOW, I STATE THAT I HAVE
PERSONALLY READ THE FOREGOING AGREEMENT, AND I AM VOLUNTARILY AND KNOWINGLY
ENTERING INTO THE TERMS AND PROVISIONS CONTAINED IN IT, WITH FULL UNDERSTANDING
OF ITS CONSEQUENCES.
EMPLOYEE:

              /s/ Randal A. McCoy           Randall A. McCoy (Signature)


 
  Date:   8-14-07
 
       

EMPLOYER:

              CHECKFREE SERVICES CORPORATION


 
  By:   /s/ Stephen E. Olsen 
 
     
 
 
  Title:   EVP, CIO
 
     
 
 
  Date:   8/14/07
 
       

 
 
 
CheckFree Services Corporation
Individual Separation Agreement and General Release
CONFIDENTIAL
Page 6 of 7

 



--------------------------------------------------------------------------------



 



ATTACHMENT A
CONFIDENTIALITY AND NONCOMPETITION AGREEMENT
(OR OTHER APPLICABLE AGREEMENT)
Attached hereto is the Employee’s (check one):
1) Confidentiality and Noncompetition Agreement,    X   
2) Other applicable agreement,                      or
3) No agreement applies.                     
 
 
 
CheckFree Services Corporation
Individual Separation Agreement and General Release
CONFIDENTIAL
Page 7 of 7

 



--------------------------------------------------------------------------------



 



August 14, 2007
Randall A. McCoy
CheckFree Corporation
4411 East Jones Bridge Road
Norcross, GA 30092
Dear Randy:
Your employment with CheckFree Corporation and CheckFree Services Corporation,
together with their parent and subsidiaries (“CheckFree”) will terminate on
August 24, 2007. Effective as of August 24, 2007, you will cease to be an
Executive Vice President of CheckFree Corporation, as Executive Vice President
and General Manager of CheckFree Services Corporation, or as an officer of any
CheckFree subsidiary, parent, affiliate, or related entity.
To assist with your transition, the following severance package will be
available, contingent on returning all company property, continuing professional
performance and conduct, and completing and returning the attached Separation
Agreement and General Release document to Deborah N. Gable as detailed below.
SEVERANCE PAY:
You will receive fifty-two (52) weeks of severance provided you sign and return
the attached Separation Agreement and General Release (“Release”) document
within forty-five (45) days from this notification, August 14, 2007. Your
severance will not begin until you execute the Release document. Payments will
be made during the regular payroll cycle; provided that in order to comply with
Section 409A of the Internal Revenue Code, under no circumstances will any
severance payments be made to you after September 15, 2008. If on September 15,
2008 you have not received your full fifty-two (52) weeks of severance, the
remaining amount owed to you will be made in a lump sum payment on September 15,
2008. If you find subsequent employment during this severance period, you must
notify CheckFree. Your severance payments will end the pay period following your
start date of new employment.
BENEFITS:
Medical and Dental Coverage - If you have previously elected and are currently
participating in these programs, Medical and Dental will end on the last day of
the pay period of your severance payments. However, if you become eligible for
other healthcare coverage during the severance period, you must notify
CheckFree. The healthcare benefits under CheckFree will end the pay period
following your effective date of new healthcare coverage.
 
 
 
CheckFree Services Corporation
Individual Separation Agreement and General Release
CONFIDENTIAL
Page 1 of 3

 



--------------------------------------------------------------------------------



 



You will receive an information package from Wausau regarding COBRA coverage.
This paperwork needs to be completed and returned as soon as possible, but no
later than 60 days from the date of Wausau’s notice. You have the option of
discontinuing COBRA coverage at anytime.
Life Insurance — Regular group term life insurance ends on your last day of
active employment. You may elect to convert your group life insurance coverage
into an individual policy. The forms necessary for electing conversion will be
provided to you.
Supplemental Life Insurance — If you have elected the voluntary Supplemental
Life Insurance, it will also end on your last day of active employment. This
benefit is portable; therefore, if you wish to continue the Supplemental Life
coverage you must complete the forms provided to you.
401(k) Retirement Savings Plan - If you are currently enrolled in the 401(k)
Plan, your contributions to the Plan will end on your last day of active
employment. The money you have invested in the Plan will remain invested as you
have previously directed, or you may choose to have your funds distributed. To
receive the necessary paperwork or for additional information, please contact
Sun Trust at 1-800-453-4015. You may want to consult a tax accountant before
electing a rollover or withdrawal of funds.
Flexible Spending Accounts - If you are participating in the Flexible Spending
Account program (healthcare or dependent), it will end on your last day of
active employment. You have 90 days after your termination date to submit
expenses to UHC (incurred before your termination date) for reimbursement.
Disability Insurance - Short-Term and Long-Term Disability coverage ends on your
last day of active employment.
Long-Term Care — Long-Term Care, if you have previously enrolled and are
currently participating, ends on your last day of active employment. This
coverage is portable; therefore, if you wish to continue Long-Term Care coverage
you must complete the forms provided to you.
Stock Purchase Plan — If you are participating in this plan, all contributions
that have not already been used to purchase shares will be returned to you with
your final paycheck. Other questions can be directed to Fidelity Stock Plan
Services at 800 —544-9354.
Employee Assistance Plan (EAP) — The EAP benefits will continue through the
severance period.
PC Purchase — PC loan repayments may continue through the severance period. The
balance however, must be paid in full before or with the last severance check.
 
 
 
CheckFree Services Corporation
Individual Separation Agreement and General Release
CONFIDENTIAL
Page 2 of 3

 



--------------------------------------------------------------------------------



 



Stock Options — Pursuant to CheckFree’s 1995 Stock Option Plan and 2002 Stock
Incentive Plan, your vested stock options, if not exercised, will expire 30 days
after your termination date from CheckFree. Please log in to your Fidelity
account on netbenefits.fidelity.com or contact a Fidelity Stock Plan Services
Representative at 1-800—544-9354 prior to expiration of the options. Options are
deemed to be exercised as of the date payment is received.
UNEMPLOYMENT:
You may be eligible for unemployment compensation based on the rules of the
state in which you live. Please contact the Georgia unemployment office.
CheckFree appreciates your efforts and wishes you success in future endeavors.
Should you have any additional questions, please contact Deborah N. Gable at
(678) 375-1640.
Sincerely,
/s/ Stephen Olsen
Stephen Olsen
Chief Operating Officer
Attachments: Separation Agreement and General Release
 
 
 
CheckFree Services Corporation
Individual Separation Agreement and General Release
CONFIDENTIAL
Page 3 of 3

 